 
 
Exhibit 10.1

 
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT ("Agreement") dated as of July 24, 2007 by and between
Aetna Inc., a Pennsylvania corporation, (“the Company”) and Mark T. Bertolini
("Executive") (certain capitalized terms used herein being defined in Article
7).


WHEREAS, the Board desires to employ Executive in the position and on the terms
and conditions set forth below, and the Executive desires to continue such
employment; and


WHEREAS, the Company and Executive desire to enter into this Agreement embodying
the terms of such employment;


NOW THEREFORE, in consideration of the foreasgoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE 1


POSITION; TERM OF AGREEMENT


SECTION 1.01.  Position.  (a) On July 24, 2007 (the “Effective Date”), Executive
shall commence his duties as the Company’s President.


(b) In such position, Executive shall have such duties and authority, consistent
with such position, as shall be determined from time to time by the Chief
Executive Officer or the Company’s Board of Directors (the “Board”) and shall
report only to the Chief Executive Officer.  The Company acknowledges that the
position of President and the duties and authorities commensurate therewith are
of material importance to Executive and that a significant reduction in the
duties and authorities as in effect on the Effective Date, measured with
reference to the size and scope of the Company on the Effective Date, would be a
material breach of this Agreement.  It being understood that a significant
reduction of duties due to a sale, disposition, exit from, or other reduction of
all (or part of) one or more businesses or lines of business would not be
considered a breach of this Agreement, provided Executive is President of the
remaining business.


(c) During the Employment Term, Executive will devote substantially all of his
business time to the performance of his duties hereunder and will not engage in
any other business, profession or occupation for compensation or otherwise which
would conflict with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall be deemed to preclude Executive, subject to the prior
written consent of the Board, from serving on any business board, or subject to
the prior written consent of the Board or the Chairman, from serving on any
civic or charitable board, as long as such activities do not materially
interfere with the performance of Executive's duties hereunder.  If the Company
concludes that it is desirable, upon Company's request, Executive will resign
from any board of directors on which he serves as soon as reasonably practicable
considering his fiduciary duty to such board’s company or civic or charitable
organization, as the case may be.



--------------------------------------------------------------------------------






SECTION 1.02.  Term.  Executive shall continue to be employed by the Company for
a period commencing on the Effective Date and, subject to earlier termination or
extension as provided herein, ending on December 31, 2009 (the "Employment
Term").  On December 31, 2009 and on December 31st of each subsequent year, the
Employment Term shall automatically be extended for one additional year unless
not later than 90 days prior to such date the Company or Executive shall have
given written notice of its or his intention not so to extend the Employment
Term.  Unless earlier terminated, the Employment Term shall automatically end on
Executive’s sixty-fifth (65th) birthday.


ARTICLE 2


COMPENSATION AND BENEFITS


SECTION 2.01.  Base Salary.  Starting on the Effective Date, the Company shall
pay Executive an annual base salary (the "Base Salary") at the initial annual
rate of $900,000 payable in equal monthly installments or otherwise in
accordance with the payroll and personnel practices of the Company from time to
time.  Base Salary shall be reviewed annually by the Board or a committee
thereof to which the Board may from time to time have delegated such authority
(the "Committee") for possible increase in the sole discretion of the Board or
the Committee, as the case may be.  Executive’s Base Salary, as in effect from
time to time, may not be reduced by the Company without Executive’s consent,
except in the event of a ratable reduction affecting all senior officers of the
Company.


SECTION 2.02.  Bonus.  Subject in each case to Executive's continued employment
as contemplated hereby:
 
 (a) During the Employment Term, Executive shall be eligible to participate in
the Company's annual incentive plan, with a target bonus opportunity of at least
120% of Base Salary.  For 2007 such amount will be pro-rated to reflect
Executive’s increased responsibilities beginning May 3, 2007.  Except as may be
payable pursuant to Article 3, Executive is not guaranteed the payment of any
annual bonus.
 
(b) Executive shall be eligible to participate at a level commensurate with his
position in the Company's long-term incentive program.  As further compensation,
Executive will be eligible to participate in the other compensation
arrangements, including equity-based programs, in which substantially all senior
executives of the Company are generally eligible to participate.  For 2008, the
Executive’s long-term incentive opportunity at target performance will be no
less than $4,250,000.


SECTION 2.03.  Employee Benefits.  (a)  Executive shall be eligible for employee
benefits (including, but not limited to, fringe benefits, vacation, qualified
pension and qualified and non-qualified 401(k) plan participation and life,
health, accident and disability insurance) no less favorable than those benefits
made available generally to senior executives of the Company.


  (b) Executive shall be eligible, upon any termination of employment (including
as a result of non-extension of the Employment Term by the Company) other than
by the Company for Cause, for the Company’s unsubsidized retiree medical care
benefits under the Company’s retiree medical plans as in effect from time to
time.


 

--------------------------------------------------------------------------------

 


 


SECTION 2.04.  Business Expenses; Office.  (a) Reasonable travel, entertainment
and other business expenses incurred by Executive in the performance of his
duties hereunder shall be reimbursed by the Company in accordance with Company
policies as in effect from time to time.  In the course of performing his
duties, Executive shall have reasonable access to Company provided ground and
air transportation.


(b) The Company shall provide Executive with appropriate office facilities and
support at the Company’s headquarters which shall be Executive’s principal job
location.


ARTICLE 3


CERTAIN BENEFITS


SECTION 3.01.  Certain Events.  A "Qualifying Event" means any of the following
events:


(i) The involuntary termination of Executive's employment by the Company, other
than (x) for Cause, or (y) by reason of Executive's death or Disability; or


(ii) Executive's voluntary termination of employment for Good Reason, provided
that Executive shall have provided the Company with notice of any event
constituting Good Reason no later than 30 days following the occurrence of such
event and such termination occurs within 60 days after the occurrence of any
event constituting Good Reason (that has not otherwise been cured by the Company
prior to the end of such 60-day period).


SECTION 3.02.  Equity Awards.  


(a) The Company shall cause to be granted to Executive, under the Company’s 2000
Stock Incentive Plan (the “Plan”) a stock appreciation right (“SAR”) with target
value of $5,000,000 on the effective date of the grant (the “Promotion
Grant”).  The number of SARs granted will be based on both a valuation factor
(which will be the same as that used to value SAR grants made to senior
executives of the Company generally) and the closing price of the Company’s
common stock on the effective date of the grant.  The Promotion Grant is not
exercisable for the first year after the effective date of grant and will vest
in three equal annual installments.  The Promotion Grant will be subject to
Executive agreeing to the terms of the award agreement (including the employee
covenants included therein) and the Plan.  The grant will be effective on the
day following the release of the Company’s earnings for the second quarter of
2007.


(b) (i) As set forth in the applicable equity award agreements, in the event
that a change in control (as defined in such agreement or the Plan) occurs
during the Employment Term, subject to Article 4, all unvested stock
appreciation rights and restricted stock unit awards and other equity awards
(collectively, "Awards") made to Executive before or after the Effective Date,
shall become immediately vested, nonforfeitable and exercisable as of the date
of the change in control.  All Awards, whether vested or unvested prior to the
date of the change in control, shall remain exercisable in accordance with their
terms.  In the case of Awards issued on or after the Effective Date (including
the Promotion Grant) upon any termination of employment following such
change-in-control, such Awards will be exercisable until the earlier of (i)
expiration of the term of the Award or (ii) five years from termination of
employment.



--------------------------------------------------------------------------------




 


(ii) In the event that a Qualifying Event occurs during the Employment Term or
Executive voluntarily terminates his employment at the end of the Employment
Term upon the Company’s non-renewal of the Employment Term:  (a) with respect
Awards made to Executive before or after the Effective Date, Executive shall be
credited for vesting purposes with deemed service during the Payment Period (as
hereinafter defined);  (b) with respect to Awards issued after the Effective
Date, excluding the Promotion Grant, Executive will be deemed to have satisfied
any and all criteria required to be considered “retired” (with the maximum
benefit payable under any such grant as a retiree, including based on age or
service) for purposes of any such grants; and (c) all such vested Awards issued
after the Effective Date (including any vested portion of the Promotion Grant)
that are exercisable shall remain exercisable under the earlier of (i) the
expiration of the term of the Award or (ii) five years from Executive’s
termination of employment.


(iii) For the avoidance of doubt, “retired” status shall mean at least that any
(i) option or stock appreciation right that would have vested within twelve (12)
months after the end of the Payment Period (as herein after defined) shall be
deemed vested at the end of the Payment Period and (ii) any restricted stock
unit award shall be vested pro-rata at the end of the Payment Period based on
completed months of service (including the Payment Period) in the restricted
period, unless, in either case, the Company changes the definition of retirement
prospectively for all senior executives generally.


(c) With respect to Awards issued before or after the Effective Date (including
the Promotion Grant), in the event of death or Disability, all unvested Awards
will vest and become immediately exercisable and will remain exercisable until
the earlier of (i) the expiration of the term of the Award or (ii) five years
from termination of employment.


SECTION 3.03.  Separation Payments.  Except to the extent provided in Article 4
and Section 6.08, Executive shall be entitled to the benefits set forth below
(the "Separation Benefits") upon termination of employment:


(a) Upon any termination of employment including by reason of death or
Disability, Executive's voluntary termination of employment with or without Good
Reason or upon termination of Executive's employment with or without Cause,
Executive shall be entitled to:


(i) Executive’s earned but unpaid Base Salary and other vested but unpaid cash
entitlements for the period through and including the date of termination of
Executive’s employment (other than entitlements referenced in Section 3.03(b)
below) (the “Accrued Compensation”); and


(ii) Executive’s other vested benefits earned by Executive for the period
through and including the date of Executive’s termination of employment, which
shall be paid in accordance with the terms of the applicable plans, programs or
arrangements (the “Accrued Benefits”).



--------------------------------------------------------------------------------




 


(b) Upon a Qualifying Event, the Company shall pay Executive in addition to the
amounts set forth in Section 3.03(a) above:


(i) Cash compensation through the second anniversary of such Qualifying Event
(the "Payment Period") in equal installments during the Payment Period in
accordance with the applicable Company payroll, in an amount equal to two times
the sum of (i) the highest Base Salary as in effect during the six-month period
immediately prior to the time of such termination and (ii) the Executive’s
target bonus opportunity for the year of termination of employment, on the
condition that Executive has delivered to the Company a release substantially in
the form as attached hereto as Exhibit A (with such changes as may be required
under applicable law) of any employment-related claims, provided that this
release must be signed within 30 days after the Executive’s separation from
service and any payment that otherwise would be made within such 30-day period
shall by paid at the expiration of such 30-day period with interest at the
Stated Interest Rate (as defined below), subject to Executive’s execution of
such release; and

      (ii) A pro-rata bonus amount for the year of termination calculated as the
Executive’s target bonus opportunity for the year of termination of employment
times a fraction, the numerator of which is the number of days in the year
through the date of termination and the denominator is 365).

      (iii) To the extent that Executive is a “Specified Employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code at the time of his separation
from service, if any payment that Executive becomes entitled to under this
Agreement is considered deferred compensation subject to interest, penalties and
additional tax imposed pursuant to section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then such payments of
deferred compensation to which Executive would otherwise be entitled during the
first six months following his separation of service shall be deferred and
accumulated for a period of six months and paid in a lump sum on the first day
of the seventh month with the seventh month’s payment (or, if earlier,
Executive’s date of death), with interest on such deferred compensation at the
rate paid pursuant to the stable value fund of the Company’s 401(k) plan or, if
such fund no longer exists, the fund with the investment criteria most clearly
comparable to that of such fund (the “Stated Interest Rate”).


SECTION 3.04.  Non-Renewal Payments.  In the event of the expiration of the
Employment Term as a result of delivery of the Company’s notice of its intention
not to extend the Employment Term pursuant to Section 1.02 and if as a result,
Executive elects to terminate his employment as of the end of the Employment
Term, Executive shall be entitled to the amounts and benefits equal to those set
forth in Section 3.03 (a) and (b); provided, however, that this Section 3.04
shall be inapplicable to any termination of employment on or subsequent to the
Executive’s sixty-fifth (65th) birthday.



--------------------------------------------------------------------------------




ARTICLE 4


CERTAIN TAX REIMBURSEMENT PAYMENTS


SECTION 4.01.  Executive will be eligible for and subject to the
Change-in-Control Excise Tax Policy as set forth in Exhibit B.


ARTICLE 5


SUCCESSORS AND ASSIGNMENTS


SECTION 5.01.  Successors.  The Company will require any successor (whether by
reason of a change in control, direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform the obligations
under this Agreement in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place.  The
Company’s rights hereunder shall not otherwise be assignable without the
Executive’s consent.


SECTION 5.02.  Assignment by Executive.  This Agreement shall inure to the
benefit of and be enforceable by Executive's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.  If Executive should die or become disabled while any amount is owed
but unpaid to Executive hereunder, all such amounts, unless otherwise provided
herein, shall be paid to Executive's devisee, legatee, legal guardian or other
designee, or if there is no such designee, to Executive's estate.  Executive's
rights hereunder shall not otherwise be assignable.


ARTICLE 6


MISCELLANEOUS
 SECTION 6.01. Notices. Any notice required to be delivered hereunder shall be
in writing and shall be addressed


if to the Company, to:


Aetna Inc.
151 Farmington Avenue
Hartford, CT 06156
Fax:   860-273-8340
Attn:  General Counsel


if to Executive, to Executive's last known address as reflected on the books and
records of the Company or such other address as such party may hereafter specify
for the purpose by written notice to the other party hereto.  Any such notice
shall be deemed received on the date of receipt by the recipient thereof if
received prior to 5:00 p.m. in the place of receipt and such day is a business
day in the place of receipt.  Otherwise, any such notice shall be deemed not to
have been received until the next succeeding business day in the place of
receipt.



--------------------------------------------------------------------------------




SECTION 6.02.  Legal Fees and Expenses.  The Company shall pay all legal fees,
costs of litigation, arbitration (i.e., American Arbitration Association and
arbitrator fees), prejudgment interest, and other expenses which are reasonably
incurred by Executive as a result of any conflict between the parties pertaining
to this Agreement or in connection with the termination of Executive’s
employment if the Executive is the prevailing party as determined by the
arbitrator.  In addition, the Company shall pay the reasonable legal fees and
expenses associated with entering this Agreement.


SECTION 6.03.  Arbitration.  Except as provided in Section 6.15 (including the
Exhibit C), any dispute or controversy arising under or in connection with this
Agreement shall be settled by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within 50 miles from the
location of Executive's principal place of employment with the Company, in
accordance with the rules of the American Arbitration Association then in
effect.  The decision of the arbitrators in that proceeding, shall be binding on
the Company and Executive.  Judgment may be entered on the award of the
arbitrator in any court having jurisdiction.  Except as provided in Section
6.02, each party shall pay its own expenses of such arbitration and all common
expenses of such arbitration shall be borne equally by Executive and the
Company.


SECTION 6.04.  Unfunded Agreement.  The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Executive
and/or Executive's beneficiaries, and shall not entitle Executive or such
beneficiaries to a preferential claim to any asset of the Company.


SECTION 6.05.  Non-Exclusivity of Benefits.  Unless specifically provided
herein, neither the provisions of this Agreement nor the benefits provided
hereunder shall reduce any amounts otherwise payable, or in any way diminish
Executive's rights as an employee of the Company, whether existing now or
hereafter, under any compensation and/or benefit plans (qualified or
nonqualified), programs, policies, or practices provided by the Company, for
which Executive may qualify; provided, however, that the Separation Benefits
shall be in lieu of any severance benefits under any such plans, programs,
policies or practices.  Vested benefits or other amounts which Executive is
otherwise entitled to receive under any plan, policy, practice, or program of
the Company (i.e., including, but not limited to, vested benefits under any
qualified or nonqualified retirement plan), at or subsequent to the date of
termination of Executive's employment shall be payable in accordance with such
plan, policy, practice, or program except as expressly modified by this
Agreement.


SECTION 6.06.  Employment Status.  Nothing herein contained shall interfere with
the Company's right to terminate Executive's employment with the Company at any
time, with or without Cause, subject to the Company's obligation to provide
Separation Benefits and other benefits provided hereunder, if any.  Executive
shall also have the right to terminate his employment with the Company at any
time without liability, subject only to his obligations under the Non Compete
Agreement set forth in Exhibit C, the employee covenants or obligations
contained in any equity or other awards granted to Executive or any other
obligation agreed to by Executive after the Effective Date.


SECTION 6.07.  Mitigation.  In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement nor shall the
amount of any payment or benefit hereunder be reduced by any compensation earned
by Executive as a result of employment by another employer, including, but not
limited to, Executive’s eligibility for any retiree health benefits.



--------------------------------------------------------------------------------




 


SECTION 6.08.  Entire Agreement.  This Agreement represents the entire agreement
between Executive and the Company and its affiliates with respect to Executive's
employment and/or severance rights, and, as of the Effective Date, supersedes
all prior discussions, negotiations, and agreements concerning such rights;
provided, however, that any amounts payable to Executive hereunder shall be
reduced by any amounts paid to Executive as required by any applicable local law
in connection with any termination of Executive's employment.


SECTION 6.09.  Tax Withholding.  Notwithstanding anything in this Agreement to
the contrary, the Company shall withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as are legally required to be
withheld.


SECTION 6.10.  Waiver of Rights.  The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof.


SECTION 6.11.  Severability.  In the event any provision of the Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.


SECTION 6.12.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut without reference to
principles of conflict of laws.


SECTION 6.13.  Counterparts.  This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.


SECTION 6.14.  Indemnification.  During the Employment Term and for so long
thereafter as he may have any liability as a result of his service:  (a) the
Company shall indemnify Executive (and Executive's legal representatives or
other successors) to the fullest extent permitted by the Certificate of
Incorporation and By-Laws of the Company, as in effect at such time or on the
Effective Date; and (b) Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers (and to the extent the Company maintains such an
insurance policy or policies, Executive shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company officer or director), against all costs,
charges and expenses whatsoever incurred or sustained by Executive or
Executive's legal representatives at the time such costs, charges and expenses
are incurred or sustained, in connection with any action, suit or proceeding to
which Executive (or Executive's legal representatives or other successors) may
be made a party by reason of Executive's serving or having served as a director,
officer or employee of the Company, or any Subsidiary or Executive's serving or
having served any other enterprise as a director, officer, employee or fiduciary
at the request of the Company.



--------------------------------------------------------------------------------




SECTION 6.15.  Noncompete.  Contemporaneously with the execution of this
Agreement, Executive shall sign the Non-Compete Agreement set forth in Exhibit
C.

     SECTION 6.16.  Stock Ownership Requirements.  Pursuant to the Company’s
Stock Ownership Guidelines for executives on the third anniversary of the
Effective Date the Company expects Executive to own shares of stock in the
Company with a dollar value greater than or equal to 400% of Executive Base
Salary.
 
  SECTION 6.17.  Section 409A.  If any provision of this Agreement (or any award
of compensation or benefits provided under this Agreement) would cause Executive
to incur any additional tax or interest under Section 409A of the Code, the
Company shall reform such provision to comply with 409A and agrees to maintain,
to the maximum extent practicable without violating 409A of the Code, the
original intent and economic benefit to Executive of the applicable
provision.  The Company shall not accelerate the payment of any deferred
compensation in violation of Section 409A of the Code and to the extent required
under Section 409A, the Company shall delay the payment of any deferred
compensation for six months following Executive’s termination of employment.


ARTICLE 7


DEFINITIONS
 
  SECTION 7.  Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below.


  "Accrued Benefits" has the meaning accorded such term in Section 3.03.


  "Accrued Compensation" has the meaning accorded such term in Section 3.03.


"Agreement" has the meaning accorded such term in the introductory paragraph of
this Agreement.


"Awards" has the meaning accorded such term in Section 3.02.


"BaseSalary" has the meaning accorded such term in Section 2.01.


"Board" means, the Board of Directors of Aetna Inc. (a Pennsylvania
corporation).


"Cause" means the occurrence of any one or more of the following:


(a) Executive's willful and continued failure to attempt in good faith to
perform the duties of his position (other than as a result of incapacity due to
physical or mental illness or injury) which failure is not remedied within
fifteen business days of written notice from the Company;


 

--------------------------------------------------------------------------------


 
       (b) Executive's material gross negligence or willful malfeasance in the
performance of Executive's duties hereunder;
 
(c) With respect to the Company, Executive's commission of an act constituting
fraud, embezzlement, or any other act constituting a felony; or


(d) Executive’s commission of any act constituting a felony (other than a
speeding violation or by virtue of vicarious liability) which has or is likely
to have a material adverse economic or reputational impact on the Company.


For purposes of this definition, no act or failure to act shall be deemed
"willful" unless effected by Executive without reasonable belief that such
action or failure to act was lawful and in the best interests of the Company.


For purposes of this definition, wherever the term “Cause” is used in plans or
other agreements governing Executive’s rights, the term used in such plans or
other agreements shall be no less favorable to Executive than the term Cause
herein.


"Code" means the Internal Revenue Code of 1986, as amended.


"Company" means, Aetna Inc. (a Pennsylvania corporation)


"Disability" means Long-Term Disability, as such term is defined in the
Disability Plan.


"Disability Plan" means the long-term disability plan (or any successor
disability and/or survivorship plan adopted by the Company) in which Executive
participates, as in effect immediately prior to the relevant event (subject to
changes in coverage levels applicable to all employees generally covered by such
Disability Plan).


"Effective Date" has the meaning accorded such term in Section 1.01.


"Employment Term" has the meaning accorded such term in Section 1.02.


"Executive" has the meaning accorded such term in the introductory paragraph of
this Agreement.


"Good Reason" means, without Executive's express written consent, the occurrence
of any one or more of the following:


(a) A reduction by the Company of Executive's Base Salary or total annual target
cash compensation from the level in effect immediately prior thereto, except in
the event of a ratable reduction affecting all senior officers of the Company;
or


(b) Any failure of a successor of the Company to assume and agree to perform the
Company’s entire obligations under this Agreement, as required by Section 5.01
herein, provided that such successor has received at least ten (10) days written
notice from the Company or the Executive of the requirements of Section 5.01; or


 

--------------------------------------------------------------------------------


 

     (c) Executive reporting to any Company officer other than the Company’s
Chief Executive Officer; or
 
(d) Any action or inaction by the Company that constitutes a material breach of
the terms of this Agreement.


"Payment Period" has the meaning accorded such term in Section 3.03.


"Promotion Grant" has the meaning accorded to such term in Section 3.02.


"Pro-Rata Bonus Amount" has the meaning accorded such term in Section 3.03.


"Qualifying Event" has the meaning accorded such term in Section 3.01.


"Separation Benefits" has the meaning accorded such term in Section 3.03.




IN WITNESS WHEREOF, the Company and Executive have executed this Agreement, to
be effective as of the day and year first written above.


 
EXECUTIVE
 
AETNA INC.




/s/ Mark T. Bertolini
 
By: /s/ Elease E. Wright
Mark T.  Bertolini
 
Name: Elease E. Wright
   
  Senior Vice President,
   
  Human Resources






Exhibit A:  Form of Release
Exhibit B:  Change in Control Excise Tax Policy.
Exhibit C:  Non-Compete Agreement
 
 

--------------------------------------------------------------------------------




Exhibit A
RELEASE AGREEMENT




In consideration of the severance and other benefits payable to me pursuant to
that certain Employment Agreement dated as of July 24, 2007 by and between Aetna
Inc. (the Company) and me and other valuable consideration, the undersigned,
Mark T. Bertolini, hereby agrees to the following:


1.         DEFINITION.  In this agreement the word "Company" means collectively
Aetna Inc., a Pennsylvania corporation, and any subsidiaries or affiliates
(including any company by which I was or am employed), the employees, agents,
officers, directors and shareholders of all such entities and any person or
entity which may succeed to the rights and liabilities of such entities by
assignment, acquisition, merger or otherwise.


2.         RELEASE.  I hereby release and hold harmless (on behalf of myself and
my family, heirs, executors, successors and assigns) now and forever, the
Company from and waive any claim, known or unknown, that I have presently, may
have or have had in the past, against the Company arising out of, directly or
indirectly, my employment with the Company, the cessation of such employment or
any act, omission, occurrence or other matter related to such employment or
cessation of employment, other than claims I may have to the payment of amounts
due and payable in accordance with the terms of the Employment
Agreement.  Notwithstanding the foregoing, there shall not be a release of any
rights of indemnification I may have, any rights to directors and officers
liability insurance coverage, any rights to vested benefits or any rights with
regard to vested equity.

--------------------------------------------------------------------------------




3.         EXTENT OF RELEASE.  This agreement is valid whether any claim arises
under any federal, state or local statute (including, without limitation, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Equal Pay Act, the Americans with
Disabilities Act of 1990, the Employee Retirement Income Security Act of 1974
and all other statutes regulating the terms and conditions of my employment),
regulation or ordinance, under the common law or in equity (including any claims
for wrongful discharge or otherwise), or under any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and myself.
 
4.         CONSIDERATION.  The consideration hereby provided to me under the
Employment Agreement is not required under the Company’s standard policies and I
know of no circumstances other than my agreeing to the terms of this agreement
which would require the Company to provide such consideration.


5.         RESTRICTIONS.  I have not filed, nor will I initiate or cause to be
initiated on my behalf, any complaint, charge, claim or proceeding against the
Company before any local, state or federal agency, court or other body relating
to my employment or the termination thereof (each individually a “Proceeding”),
nor will I participate in any Proceeding.  I waive any right I may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding, including any EEOC proceeding.  I understand that by
entering into this agreement, I will be limiting the availability of certain
remedies that I may have against the Company and limiting also my ability to
pursue certain claims against the Company.  The foregoing will not be used to
justify interfering with any right I may have to file a charge or participate in
an investigation or proceeding conducted by the EEOC.

--------------------------------------------------------------------------------




6.         PENALTIES.  If I initiate or participate in any legal actions, as
described above (other than a class action in which I opt out of when first
given the opportunity), the Company shall have the right, but shall not be
obligated, to deem this agreement void without effect and to require me to repay
to the Company any amounts payment of which was conditioned on the execution of
this agreement, and to terminate any benefit or payments (other than with
respect to vested benefits) that are otherwise payable under the Employment
Agreement.


7.         RIGHT TO COUNSEL.  The Company advises me that I should consult with
an attorney prior to execution of this agreement.  I understand that it is in my
best interest to have this document reviewed by an attorney of my own choosing
and at my own expense, and I hereby acknowledge that I have been afforded a
period of at least twenty-one days during which to consider this agreement and
to have this agreement reviewed by my attorney.


8.         SEVERABILITY CLAUSE.  Should any provision or part of this agreement
be found to be invalid or unenforceable, only that particular provision or part
so found and not the entire agreement shall be inoperative.


9.         EVIDENCE.  This document may be used as evidence in any proceeding
relating to my employment or the termination thereof.  I waive all objections as
to its form.



--------------------------------------------------------------------------------


10.         FREE WILL.  I am entering into this agreement of my own free
will.  The Company has not exerted any undue pressure or influence on me in this
regard.  I have had reasonable time to determine whether entering into this
agreement is in my best interest.  I understand that if I request additional
time to review the provisions of this agreement, a reasonable extension of time
will be granted.


11.         REVOCATION.  This agreement may be revoked by me within seven days
after the date on which I sign this agreement and I understand that this
agreement is not binding or enforceable until such seven day period has
expired.  Any such revocation must be made in a signed letter executed by me and
received by the Company at 151 Farmington Avenue, Hartford, Connecticut,
Attention:  General Counsel, no later than 5 p.m. Eastern Standard Time on the
seventh day after I have executed this agreement.  I further understand that the
payments described above will not be paid to me if I revoke this agreement.


12.         NON-ADMISSION.  Nothing contained in this agreement shall be deemed
or construed as an admission of wrongdoing or liability on the part of the
Company.


13.         GOVERNING LAW.  This agreement and the Agreement shall be construed
in accordance with the laws of the State of Connecticut, applicable to contracts
made and entirely to be performed therein.


_______________________________
Mark T. Bertolini
_______________________________
Date






--------------------------------------------------------------------------------


[aetnalogo.jpg]
Interoffice Communication
 
Elease E. Wright
Senior Vice President
Human Resources, RC3A
(860) 273-8371
Fax:  (860) 560-8721
 

 
Exhibit B



To:
Mark T. Bertolini



Date:
July 24, 2007



Subject:
Change in Control Excise Tax Policy



Pursuant to the agreement (the “Agreement”) provided to you by Aetna Inc.
(together with any successor, “Aetna”) as of the date hereof setting forth your
severance protection which may be payable to you following a change in control
of Aetna, you have agreed that you will be subject to the Aetna Change in
Control Excise Tax Policy for Selected Officers.  This memorandum sets forth the
terms of that policy as it applies to you.


1.      Initial Determinations by Accounting Firm.


 
In the event that a change in “the ownership or effective control” of Aetna or
“the ownership of a substantial portion of the assets” of Aetna (a “Change in
Ownership”) occurs or is expected to occur (in either case within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)),
Aetna shall retain a national accounting firm selected by Aetna and reasonably
acceptable to you (the “Accounting Firm”) to perform the calculations necessary
under this memorandum.  The Accounting Firm shall have discretion to retain an
independent appraiser with adequate expertise (the “Appraiser”) to provide any
valuations necessary for the Accounting Firm’s calculations hereunder.  Aetna
shall pay all the fees and costs associated with the work performed by the
Accounting Firm and any Appraiser retained by the Accounting Firm.  If the
Accounting Firm has performed services for any person, entity or group in
connection with the Change in Ownership, you may select an alternative national
accounting firm to be the Accounting Firm.  If the Appraiser otherwise performs
work for any of the entities involved in the Change in Ownership or their
affiliates (or has performed work for any such entity within the three years
preceding the calculations hereunder), then you may select an alternative
appraiser of national stature with adequate expertise to be the Appraiser.  The
Accounting Firm shall provide promptly to both Aetna and you a written report
setting forth the calculations required under this memorandum, together with a
detail of all relevant supportive data, valuations and calculations.  All
determinations of the Accounting Firm shall be binding on you and Aetna.  When
making the calculations required hereunder, you shall be deemed to pay:



·  
Federal income taxes at the highest applicable marginal rate of Federal income
taxation for the taxable year for which any such calculation is made, and



1

--------------------------------------------------------------------------------


·  
any applicable state and local income taxes at the highest applicable marginal
rate of taxation for the taxable year for which any such calculation is made,
net of the maximum reduction in Federal income taxes which could be obtained
from deduction of such state and local taxes.



 
The Accounting Firm shall determine (the "Initial Determination"):



  (i)
the aggregate amount of all payments, benefits and distributions provided by
Aetna to you or for your benefit, whether paid or payable or distributed or
distributable pursuant to the terms of the Agreement or any other agreement,
plan or arrangement of Aetna or otherwise (other than any payment pursuant to
this memorandum) which are in the nature of compensation and contingent upon a
Change in Ownership (valued pursuant to Section 280G of the Code) (collectively
the "Payments"); and



  (ii)
the maximum amount of the Payments you would be entitled to receive without
being subject to the excise tax imposed by Section 4999 of the Code (the
"Payment Cap") (such excise tax, together with any interest or penalties with
respect to such excise tax, are hereinafter collectively referred to as the
"Excise Tax").



2.
Initial Treatment of Payments.



  (a)
If the amount of the Payments does not exceed the Payment Cap, you shall be
entitled to receive the full amount of the Payments.



  (b)
If the amount of the Payments exceeds the Payment Cap by less than 10% of the
Payment Cap amount, then, notwithstanding anything to the contrary, the amount
of the Payments payable to you shall be reduced to the amount of the Payment
Cap.  In the event that the Payments are subject to reduction hereunder, you
shall have the right to designate which of the Payments will be reduced or
eliminated.



  (c)
If the amount of the Payments exceeds the Payment Cap by more than 10% of the
Payment Cap amount, then the amount of the Payments you are entitled to receive
shall not be reduced and Aetna shall pay to you an additional payment (a
"Gross-Up Payment") in an amount such that after payment by you of all taxes
(including any interest and penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment you retain an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.  All
determinations required to be made as to whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment shall be made by the Accounting Firm.



  (d)
The Initial Determination shall be made within 60 days following the Change in
Ownership, and the payments, if any, under Section 2(c) shall be made at the
time the related compensation is paid.



3.
Redeterminations Based on IRS or Court Ruling.



2

--------------------------------------------------------------------------------


 
If after the date of the Initial Determination (A) you become entitled to
receive additional Payments (including, without limitation, severance)
contingent upon the same Change in Ownership, or (B) you become subject to the
terms of any final binding agreement between you and the Internal Revenue
Service or any decision of a court of competent jurisdiction which is not
appealable or for which the time to appeal has lapsed (a "Final Determination")
and which is contrary to the Initial Determination, then based upon such
additional Payments or such Final Determination (as the case may be), the
Accounting Firm shall recalculate:



  (i)
the aggregate Payments (such recalculated amount, the "Redetermined Payments");
and



  (ii)
the maximum amount of the Redetermined Payments you would be entitled to receive
without being subject to the excise tax imposed by Section 4999 of the Code (the
"Redetermined Payment Cap") (such excise tax, together with any interest or
penalties with respect to such excise tax, are hereinafter referred to as the
"Redetermined Excise Tax").



4.
Reconciliations Based on Redeterminations.



  (a)
If the Redetermined Payment Cap is greater than the Payment Cap (and your
Payments were reduced pursuant to paragraph 2(b)), then Aetna shall promptly pay
you the amount by which the Redetermined Payments Cap exceeds the Payment Cap,
together with interest on such difference at the applicable Federal rate (as
defined in Section 1274(d) of the Code) (the "Federal Rate") from the original
Payment due date to the date of actual payment of the difference by Aetna.



     (b)
If the aggregate value of the Redetermined Payments exceeds the Redetermined
Payment Cap by less than 10%, then, notwithstanding anything to the contrary,
the amount of the Redetermined Payments that you are entitled to receive and
retain shall be reduced to the amount of the Redetermined Payment Cap.  In the
event that the Redetermined Payments are subject to reduction under this
paragraph and any such portion of the Redetermined Payments have not yet been
paid to you, you shall have the right to designate which portion of such unpaid
Redetermined Payments should be reduced or eliminated.  If you have previously
received any Payments in excess of the Redetermined Payment Cap, such excess
Payments shall be deemed for all purposes to be a loan to you made on the date
of receipt of such excess Payments, which you shall have an obligation to repay
to Aetna on demand, together with interest on such amount at the applicable
Federal rate (as defined in Section 1274(d) of the Code) from the date of your
receipt of such excess Payments to the date of repayment by
you.  Notwithstanding the foregoing, if any portion of such excess Payments
which is to be refunded to Aetna has been paid to any Federal, state or local
tax authority, repayment thereof shall not be required until actual refund or
credit of such portion has been made to you, and interest payable to Aetna shall
not exceed interest received or credited to you by such tax authority for the
period it held such portion.  In addition, if, pursuant to a Final
Determination, any such excess Payments are not deemed a loan and as a result
you are subject to Redetermined Excise Tax, then you shall be treated as if the
aggregate value of the Redetermined Payments exceeds the Redetermined Payment
Cap by more than 10% under paragraph 3(c) and you shall be entitled to the
Supplemental Gross-Up Payment, subject to all the attendant conditions set forth
below.



3

--------------------------------------------------------------------------------


     (c)
If the aggregate value of the Redetermined Payments exceeds the Redetermined
Payment Cap by more than 10%, then the amount of the Redetermined Payments you
are entitled to receive and retain shall not be reduced and Aetna shall pay to
you an additional payment (a “Supplemental Gross-Up Payment”) in an amount such
that after payment by you of all taxes (including any interest and penalties
imposed with respect to such taxes), including any Redetermined Excise Tax,
imposed on the Supplemental Gross-Up Payment you retain an amount of the
Supplemental Gross-Up Payment; provided that if you have previously received a
Gross-Up Payment, the amount of the Supplemental Gross-Up Payment shall be
reduced by the amount of the Gross-Up Payment you previously received, so that
you will be fully reimbursed, but will not receive duplicative
reimbursements.  If, however, the Excise Tax exceeds the Redetermined Excise
Tax, you shall have an obligation to repay to Aetna.  Notwithstanding the
foregoing, in the event any portion of the Gross-Up Payment to be refunded to
Aetna has been paid to any Federal, state or local tax authority, repayment
thereof shall not be required until actual refund or credit of such portion has
been made to you.  You and Aetna shall mutually agree upon the course of action
to be pursued (and the method of allocating the expenses thereof) if your good
faith claim for refund or credit is denied.



 
5.
Procedures With Respect to IRS Claims.



 
You shall notify Aetna in writing of any claim by the Internal Revenue Service
relating to any unpaid excise tax applicable to the Payments.  Such notification
shall be given as soon as practicable but no later than twenty business days
after you know of such claim and shall apprise Aetna of the nature of such
claim, any assessment under such claim and the date on which such assessment is
requested to be paid.  You shall not pay such claim prior to the expiration of
the thirty day period following the date on which you give such notice to Aetna
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If Aetna notifies you in writing prior to the
expiration of such period that it desires to contest such claim, you shall:



  (a)
give Aetna any information reasonably requested by Aetna relating to such claim,



  (b)
take such action in connection with contesting such claim as Aetna shall
reasonably request in writing from time to time including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Aetna,



  (c)
cooperate with Aetna in good faith in order effectively to contest such claim,
and



  (d)
permit Aetna to participate in any proceedings relating to such claim;



4

--------------------------------------------------------------------------------


provided, however, that Aetna shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold you harmless, on an after-tax basis, for
any Excise Tax, Redetermined Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing, Aetna shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct you to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as Aetna
shall determine; provided, however, that if Aetna directs you to pay such claim
and sue for a refund, Aetna shall advance the amount of such payment to you, on
an interest-free basis, and shall indemnify and hold you harmless, on an
after-tax basis, from any Excise Tax, Redetermined Excise Tax or income tax,
including interest and penalties with respect thereto, imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of you with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, Aetna’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and you
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.


If after the receipt by you of an amount advanced by Aetna pursuant to the
foregoing, you become entitled to receive any refund with respect to such claim,
you shall (subject to Aetna’s complying with the requirements of above with
respect to any contestation of an excise tax claim) promptly pay to Aetna the
amount of such refund (together with any interest paid or credited thereon by
the taxing authority after deducting any taxes applicable thereto).  If, after
the receipt by you of an amount advanced by Aetna hereunder, a determination is
made that you shall not be entitled to any refund with respect to such claim and
Aetna does not notify you in writing of its intent to contest such denial of
refund prior to the expiration of thirty days after such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of the
Supplemental Gross-Up Payment required to be paid hereunder.  The forgiveness of
such advance shall be considered part of the Supplemental Gross-Up Payment and
subject to gross-up for any taxes (including interest or penalties) associated
therewith.


The terms of this document shall not be amended, modified or curtailed without
your written consent.
5

--------------------------------------------------------------------------------




Exhibit C


 NON-COMPETITION AGREEMENT


I, Mark T. Bertolini, an executive of Aetna Inc. and its subsidiaries and
affiliates (collectively, the "Company") am desirous of accepting the position
of President of the Company;


In consideration of my entry into the Employment Agreement dated July 24, 2007
(“Employment Agreement”), my appointment to the position of President of the
Company and the related compensation actions, and other good and sufficient
consideration, I hereby covenant and agree as follows:


1.  
I agree that so long as I am employed with the Company and for a period
of  twelve (12) months after my employment with the Company has been terminated
for any reason, whether with or without cause and whether voluntarily or
involuntarily, other than a termination of employment that occurs during the
24-month period following a Change in Control or in Contemplation of a Change in
Control (each as defined below), I will not directly or indirectly, (a) engage
in the ownership (except less than 1% of the outstanding capital stock of any
publicly traded company) of, (b) become an employee of, or (c) act as a
consultant, director or contractor to, any competitor of the Company engaged in
health care business (“Competitor”).  For purposes of this paragraph,
“Competitor” shall mean the four companies on a list provided by the Company to
the Executive (the “Specified Entities”).  The initial list of Specified
Entities shall be provided simultaneously with execution of this Agreement.  The
Specified Entities may be changed by the Company from time to time (but shall
never be more than four) by delivering a new list to me, provided that (i) any
change in the list delivered to me within 90 days prior to or at any time after
termination of my employment with the Company shall be null and void and (ii)
any change in the list is applicable to other senior executives of the Company
with a similar non-competition agreement. The Company does not intend to enforce
the restrictions in this paragraph to the extent (a) such enforcement would
violate applicable law or (b) the restrictions are invalid or void under
applicable law.



For this Agreement, Change in Control means:  the occurrence of any of the
following events:


(a)    When any “person” as defined in Section 3(a)(9) of the Exchange Act and
as used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act but excluding the Company and any Subsidiary
thereof and any employee benefit plan sponsored or maintained by the Company or
any Subsidiary (including any trustee of such plan acting as trustee), directly
or indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act, as amended from time to time), of securities of the Company
representing 20 percent or more of the combined voting power of the Company’s
then outstanding securities;


(b)    When, during any period of 24 consecutive months the individuals who, at
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason other than death to constitute at least majority thereof,
provided that a Director who was not a Director at the beginning of such
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such Director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the Directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this paragraph (b); or



--------------------------------------------------------------------------------


(c)    The occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a Subsidiary
through purchase of assets, or by merger, or otherwise.


Notwithstanding the foregoing, in no event shall a “Change in Control” be deemed
to have occurred (i) as a result of the formation of a Holding Company, or (ii)
with respect to Executive, if Executive is part of a “group,” within the meaning
of Section 13(d)(3) of the Exchange Act as in effect on the Effective Date,
which consummates the Change in Control transaction.  In addition, for purposes
of the definition of “Change in Control” a Person engaged in business as an
underwriter of securities shall not be deemed to be the “Beneficial Owner” of,
or to “beneficially own,” any securities acquired through such Person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.


For purposes of this Agreement, the term “Holding Company” shall mean an entity
that becomes a holding company for the Company or its businesses as a part of
any reorganization, merger, consolidation or other transaction, provided that
the outstanding shares of common stock of such entity and the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors is, immediately after such
reorganization, merger, consolidation or other transaction, beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the voting stock
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding voting stock.


“Contemplation of a Change in Control” is when a Change in Control occurs and a
Qualifying Event (as defined in the Employment Agreement) occurs prior to the
date on which a Change in Control occurs, and it is reasonably demonstrated by
the Executive that such Qualifying Event (i) was at the request of a third party
who was taking steps reasonably calculated to effect the Change in Control or
(ii) otherwise arose in connection with, or in anticipation of, the Change in
Control.


2.  
I understand that upon termination my employment (whether or voluntary or
involuntary, with or without cause), and prior to such termination upon request
of the Company, I shall immediately return to the Company all Company property,
documentation, trade secrets, confidential information and proprietary materials
in my possession, custody or control, and shall return any copies
thereof.  After termination of my employment with the Company, I further agree
to cooperate reasonably with all matters requested by the Company within the
scope of my employment with the Company, provided that any reasonable
out-of-pocket expenses incurred in connection with any assistance Executive has
been requested to provide under this provision shall be reimbursed by the
Company.  The Company agrees and acknowledges that it shall, to the maximum
extent possible under the then prevailing circumstances, coordinate any such
request with the Executive’s other commitments and responsibilities to minimize
the degree to which such request interferes with such commitments and
responsibilities.



 

--------------------------------------------------------------------------------


 
3.  
I agree that if the scope of enforcement of this Agreement is ever disputed, a
court or other competent trier of fact may modify and enforce it to the extent
it believes is lawful and appropriate.



4.  
I acknowledge that compliance with this Agreement is necessary to protect the
business and good will of the Company and that any actual or prospective breach
will cause injury or damage to the Company which may be irreparable and for
which money damages may not be adequate.  I therefore agree that if I breach or
attempt to breach this Agreement, the Company shall be entitled to obtain
temporary, preliminary and permanent equitable relief, without bond, to prevent
irreparable harm or injury, and to money damages, together with any and all
other remedies available under applicable law.   In addition, in the event of a
willful, material violation of the Agreement, the Company shall have no further
obligation (i) to pay the benefits otherwise due and payable after the violation
pursuant to Section 3.03 (b) of the Employment Agreement; (ii) to honor the
exercise of any options or stock appreciation rights not yet exercised.   The
remedies in this paragraph are cumulative and are in addition to any other
rights and remedies the Company may have at law or in equity (including but not
limited to the award of damages) as an arbitrator (or court) shall reasonably
determine.

 
 

5.  
Any controversy or claim arising out of or relating to this Agreement or the
breach, termination, or validity thereof, except for temporary, preliminary, or
permanent injunctive relief or any other form of equitable relief, shall be
settled by binding arbitration administered by the American Arbitration
Association (“AAA”) and conducted pursuant to the AAA's National Rules for
Dispute Resolution, as modified in Aetna's Employment Dispute Arbitration
Program in effect at the time the request for arbitration is filed.



6.  
This Agreement shall be construed in accordance with the laws of the State of
Connecticut.  I hereby irrevocably consent to the personal jurisdiction of the
courts of the State of Connecticut, it being acknowledged that the Company
maintains its headquarters in said location.



7.  
I acknowledge that the Company is relying upon my foregoing commitments and
obligations in revealing trade secrets and confidential information to me, in
making any future annual bonus or salary increase and/or any other payments to
me, and in otherwise employing me.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties, intending to be legally bound, state that they
understand this agreement, enter into it freely, and have duly executed it
below.


Executed by:
 
Accepted by:
Mark T. Bertolini
 
AETNA INC.



 
/s/ Mark T. Bertolini                         
 
By:  /s/ Elease E. Wright          
(Signature)
 
Elease E. Wright
     
Mark T. Bertolini                                              
 
    7-23-07                                                     
(Printed Name)
 
(Date)
     
EVP, Head of Business Operations
   
(Title)
         
   7-23-07                                             
   
(Date)
   


 

